Citation Nr: 1307274	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  07-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for right leg superficial venous insufficiency with evidence of stasis dermatitis. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted the Veteran a temporary 100 percent rating, effective February 20, 2007, for her service-connected right leg superficial venous insufficiency based on surgical or other treatment necessitating convalescence, and assigned a 40 percent disability rating thereafter, effective April 1, 2007.  

In a subsequent January 2008 rating decision, the RO again assigned the Veteran a temporary 100 percent rating, effective January 2, 2008, for right leg superficial venous insufficiency based surgical or other treatment necessitating convalescence, and then continued the 40 percent disability rating, effective March 1, 2008.

As a result of findings in the September 2011 VA examination report, the record has raised a claim of entitlement to a TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, this issue has been added as an additional subject for current appellate consideration.  However, additional development is required with respect to this claim.  

In November 2010, the Board remanded the Veteran's increased rating claim on appeal for further development.  For the reasons discussed below, this appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.



REMAND

The Veteran seeks a higher disability rating for her service-connected superficial venous insufficiency of the right leg, with evidence of stasis dermatitis.

Following the Board's November 2010 remand of her claim, she was afforded a VA examination in September 2011 to assess the severity of her right leg superficial venous insufficiency.  During examination, the VA examiner noted the Veteran's history of chronic right leg superficial venous insufficiency and that she had undergone a total of seven vein strippings of the right leg.  She noted that the Veteran continued to complain of right-sided leg heaviness, aching within the first hour of weight bearing, shooting pains in the lower right leg, and achy legs at night that keep her awake.  

On examination, the examiner noted the Veteran's varicose vein symptoms of incipient stasis pigmentation or eczema, intermitted edema of extremity and persistent edema that was incompletely relieved by elevation of extremity.  There were no physical findings of stasis dermatitis, board-like edema, subcutaneous induration, or persistent ulceration of the right lower leg.  Notably, these findings are pertinent to criteria for rating varicose veins.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 (2012).  The examiner additionally remarked, however, that the Veteran's current level of impairment due to her right leg venous insufficiency was such that she could not tolerate prolonged standing on her feet for more the a few minutes.  She also could not have any extra weight as this intensified her leg pain and swelling.  She did have less pain when in a sedentary position, but not always.  Her legs were very sensitive to the touch and any bumping of her legs caused significant pain.  These additional symptoms do not appear to be contemplated in the rating criteria.  See id.

The examiner further noted that the Veteran was not working and that she had last worked as a certified nursing assistant in 2005.  She noted that if the Veteran were working and standing on her feet, she would have more swelling and be at a higher risk for increased pain, phlebitis, and blood clots.  She noted that the Veteran would be capable of desk work, but would be required to have her legs elevated.  She also noted that the Veteran had developed blood clots and edema on the right leg previously while working in 1997, and that she was hospitalized for blood clots.  

The examiner concluded by noting that with chronic venous insufficiency symptoms, the Veteran needed to take steps to lessen her symptoms by elevating her feet, wearing compression hoses, and not standing for prolonged periods.  She noted that while the Veteran had had two blood clots previously in her right leg, she was prone to more if she did not continue to take care of her chronic right leg venous insufficiency.  

When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  38 C.F.R. 3.321(b) (2012); see Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. West, 12 Vet. App. 524, 536 (1999).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The Court of Appeals for Veterans Claims (Court) has set forth a three-step analysis for determining whether an extra- schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the claimant's disability picture is adequately contemplated by the rating schedule.  Id.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If, however, the symptoms are not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (2012) (governing norms include marked interference with employment and frequent periods of hospitalization).  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. at 116.

In the present case, the rating criteria contemplating the Veteran's right leg venous insufficiency appears to be inadequate.  In this regard, the evidence of record shows that the Veteran has to cope with significant pain and discomfort associated with her disability and that her disability would prevent her from working on her feet and severally restrict her ability to work in a sedentary position, as she would be required to keep her legs elevated.  Moreover, the records shows that she was previously hospitalized for blood clots in her right leg, and that she is susceptible to experiencing blood clots in the future.  She also had to undergo surgical treatment seven times in order to have the veins of her right leg stripped.  

Based on this evidence, the Board finds that the case should be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extra-schedular rating.  In this regard, the Board notes that the Court has held that it is improper for the Board to consider entitlement to an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996)).  

Finally, with respect to the Veteran's TDIU claim, the Board finds that this issue must be remanded for further development by the originating agency.

Accordingly, the appeal is REMANDED for the following action:

1.  Provide any necessary development for the Veteran's claim for a TDIU, to include satisfying any necessary notice provisions.

2.  Obtain a VA medical opinion as to whether it is at least as likely not (50 percent or greater probability) that the Veteran's service-connected disabilities (i.e. right leg superficial venous insufficiency with evidence of stasis dermatitis, and left partial oophorectomy, right salpingectomy, removal of right ovary, PO adhesions and scars), together, preclude her from securing and following substantially gainful employment, without regard for any nonservice-connected disorders and considering the Veteran's educational and occupational background.

In rendering this opinion, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, the Veteran's claim should be forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to extraschedular ratings for the Veteran's service-connected right leg superficial venous insufficiency with evidence of stasis dermatitis in accordance with 38 C.F.R. § 3.321(b) (2012).

4.  Next, review the claims file to ensure that the foregoing requested development has been completed, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide her and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return her appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


